                                            Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 1 of 26




                                   1

                                   2

                                   3                           UNITED STATES DISTRICT COURT

                                   4                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                           GRANT HOUSE, et al.,                   Case Nos. 4:20-cv-03919 CW
                                   6                                                        4:20-cv-04527 CW
                                                       Plaintiffs,
                                   7                                              ORDER GRANTING IN PART AND
                                                  v.                              DENYING IN PART MOTIONS TO
                                   8                                              DISMISS
                                   9       NATIONAL COLLEGIATE ATHLETIC
                                           ASSOCIATION, et al.,
                                                                                  Re: Docket No. 101 in Case
                                  10                   Defendants.                No. 4:20-cv-03919 CW
                                  11                                              Docket No. 35 in Case No.
                                                                                  4:20-cv-04527 CW
                                  12
Northern District of California




                                           TYMIR OLIVER,
 United States District Court




                                  13                 Plaintiff,
                                  14
                                                 v.
                                  15

                                  16       NATIONAL COLLEGIATE ATHLETIC
                                           ASSOCIATION, et al.,
                                  17
                                                        Defendants.
                                  18

                                  19           Now before the Court are Defendants’1 motions to dismiss the
                                  20   complaint in two separate actions: (1) House v. National
                                  21   Collegiate Athletic Association, 4:20-cv-03919 (House); and (2)
                                  22   Oliver v. National Collegiate Athletic Association, 4:20-cv-04527
                                  23   (Oliver).       Plaintiffs2 oppose the motions.      For the reasons set
                                  24

                                  25   1 Defendants are the National Collegiate Athletic Association
                                       (NCAA), Pac-12 Conference, The Big Ten Conference, The Big 12
                                  26   Conference, Southeastern Conference, and Atlantic Coast
                                       Conference.
                                  27   2 The named plaintiffs in House are Sedona Price and Grant House,
                                  28   and the named plaintiff in Oliver is Tymir Oliver (collectively,
                                       Plaintiffs).
                                           Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 2 of 26




                                   1   forth below, the Court GRANTS Defendants’ motion to dismiss Tymir

                                   2   Oliver’s claims for injunctive relief, without leave to amend,

                                   3   and it otherwise DENIES the motions.

                                   4   I.     BACKGROUND

                                   5          In House and Oliver, student-athletes3 challenge a subset of

                                   6   NCAA rules that “prohibit student-athletes from receiving

                                   7   anything of value in exchange for the commercial use” of their

                                   8   names, images, and likenesses (NIL).          House Compl. ¶¶ 5, 73-80,

                                   9   267-89; Oliver Compl. ¶¶ 5, 55-62, 246-68.           The challenged rules,

                                  10   among other things, prohibit student-athletes from endorsing any

                                  11   commercial product or service while they are in school,

                                  12   regardless of whether they receive any compensation for doing so
Northern District of California
 United States District Court




                                  13   (Division I Bylaw 12.5.2.1); prohibit student-athletes from

                                  14   receiving compensation for their NIL from outside employment

                                  15   (Division I Bylaws 12.4.1, 12.4.1.1, 12.4.2.3); and prohibit

                                  16   student-athletes from using their NIL to promote their own

                                  17   business ventures or engage in self-employment (Division I Bylaw

                                  18   12.4.4).     House Compl. ¶¶ 77-79; Oliver Compl. ¶¶ 59-61.          The

                                  19   challenged rules also allegedly preclude student-athletes from

                                  20   benefitting financially from their social media posts, personal

                                  21   brands, viral videos depicting their athletic performances,

                                  22

                                  23   3 Grant House is a current student-athlete at Arizona State
                                  24   University who competes in Division I swimming and diving. House
                                       Compl. ¶ 27. Sedona Price is a current student-athlete at the
                                  25   University of Oregon who competes in Division I women’s
                                       basketball. Id. ¶ 39. Tymir Oliver is a student-athlete who
                                  26   competed in Division I football for the University of Illinois.
                                       Oliver Compl. ¶ 27. These athletes allege that they have not
                                  27   derived any personal profit from the use of their NIL in
                                       advertisements for their school teams, in their social media
                                  28   posts, or otherwise, as a result of the NCAA rules they challenge
                                       here.
                                                                        2
                                        Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 3 of 26




                                   1   apparel sponsorships, and other opportunities related to the use

                                   2   of their NIL.   House Compl. ¶¶ 116-149; Oliver Compl. ¶¶ 98-130.

                                   3   The challenged rules also allegedly prohibit NCAA member

                                   4   conferences and schools from sharing the revenue they make from

                                   5   their broadcasting contracts with networks, marketing contracts

                                   6   with companies that make sports apparel, social medial

                                   7   sponsorships, and other commercial activities that involve the

                                   8   use of student-athletes’ NIL.     House Compl. ¶¶ 120-149, 237;

                                   9   Oliver Compl. ¶¶ 101-17, 216.

                                  10        Plaintiffs aver that, absent the challenged rules, the NCAA

                                  11   and its member conferences and schools would allow student-

                                  12   athletes to take advantage of opportunities to profit from their
Northern District of California
 United States District Court




                                  13   NIL, and NCAA member conferences and schools would share with

                                  14   student-athletes the revenue they receive from third parties for

                                  15   the commercial use of student-athletes’ NIL.

                                  16        Plaintiffs define the relevant market as follows:

                                  17             The relevant market is the nationwide market
                                                 for the labor of NCAA Division I college
                                  18             athletes. In this market, current and
                                                 prospective athletes compete for roster
                                  19             spots on Division I athletic teams. NCAA
                                                 Division I member institutions compete to
                                  20             recruit and retain the best players by
                                                 offering unique bundles of goods and
                                  21             services including scholarships to cover the
                                                 cost of attendance, tutoring, and academic
                                  22             support services, as well as access to
                                                 state-of-the-art athletic training
                                  23             facilities, premier coaching, medical
                                                 treatment, and opportunities to compete at
                                  24             the highest level of college sports, often
                                                 in front of large crowds and television
                                  25             audiences. In exchange, student-athletes
                                                 must provide their athletic services and
                                  26             acquiesce in the use of their NILs by the
                                                 NCAA and its members for commercial and
                                  27             promotional purposes. They also implicitly
                                                 agree to pay any costs of attending college
                                  28             and participating in intercollegiate
                                                                           3
                                        Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 4 of 26



                                                 athletics that are not covered by their
                                   1             scholarships. . . . The NCAA and its members
                                                 have the ability to control price and
                                   2             exclude competition in this market. All
                                                 NCAA members have agreed to utilize and
                                   3             abide by the NCAA’s bylaws, including the
                                                 provisions detailed herein, which have been
                                   4             used by the NCAA and its members to fix the
                                                 prices at which student-athletes are paid
                                   5             for their commercial licensing rights,
                                                 including but not limited to individual and
                                   6             group licensing rights, and/or to foreclose
                                                 student-athletes from exercising any such
                                   7             rights entirely. The NCAA and its members
                                                 have the power to exclude from this market
                                   8             any member who is found to violate its
                                                 rules. . . . Absent these nationwide
                                   9             restraints, Division I conferences and
                                                 schools would compete amongst each other by
                                  10             allowing their athletes to take advantage of
                                                 opportunities to utilize, license, and
                                  11             profit from their NILs in commercial
                                                 business ventures and promotional activities
                                  12             and to share in the conferences’ and
Northern District of California
 United States District Court




                                                 schools’ commercial benefits received from
                                  13             exploiting student-athletes’ names, images,
                                                 and likenesses. Conferences and schools
                                  14             would also compete for recruits by
                                                 redirecting money that they currently spend
                                  15             on extravagant facilities and coaching
                                                 salaries to marketing programs and
                                  16             educational resources designed to help their
                                                 student-athletes develop and grow their
                                  17             personal brand value.
                                  18   House Compl. ¶¶ 81-87; Oliver Compl. ¶¶ 63-70.

                                  19        According to Plaintiffs, the rules they challenge cannot be

                                  20   justified on the basis that they are necessary to preserve

                                  21   consumer demand for college sports as a distinct product because

                                  22   any such procompetitive effect, to the extent that it exists,

                                  23   would fall outside of the scope of the relevant market and is

                                  24   therefore irrelevant to the Rule of Reason analysis.         House

                                  25   Compl. ¶¶ 158-60, 179; Oliver Compl. ¶¶ 139-41, 160.

                                  26        Alternatively, Plaintiffs allege that, to the extent that

                                  27   the preservation of consumer demand for college sports as a

                                  28   distinct product is deemed to be a procompetitive effect within
                                                                           4
                                        Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 5 of 26




                                   1   the relevant market, the challenged rules are not necessary to

                                   2   achieve that effect because (1) the NCAA has granted more than

                                   3   200 waivers since 2015 permitting student-athletes to use or

                                   4   profit from their NIL, and demand for college sports has not

                                   5   decreased as a result, House Compl. ¶¶ 224-27; Oliver Compl. ¶¶

                                   6   205-08; and (2) recent surveys suggest that consumer demand for

                                   7   college sports would not decrease if student-athletes were

                                   8   permitted to profit from their NIL, House Compl. ¶¶ 162-65;

                                   9   Oliver Compl. ¶¶ 143-46.     Plaintiffs further aver that the NCAA

                                  10   recently changed its official policy on NIL compensation by

                                  11   supporting proposals that would permit student-athletes to

                                  12   receive NIL compensation to some degree.       House Compl. ¶ 18;
Northern District of California
 United States District Court




                                  13   Oliver Compl. ¶ 18.    According to Plaintiffs, these facts

                                  14   demonstrate that it is not the case, as Defendants represented in

                                  15   prior lawsuits, that permitting student-athletes to receive

                                  16   compensation for their NIL would irreparably damage demand for

                                  17   college sports.   House Compl. ¶ 19; Oliver Compl. ¶ 19.

                                  18        Plaintiffs allege that the challenged rules violate federal

                                  19   antitrust laws and the common law because they (1) fix at zero

                                  20   the amount that student-athletes may be paid for the licensing,

                                  21   use, and sale of their NIL; and (2) foreclose student-athletes

                                  22   from the market for licensing, use, and sale of their NIL.

                                  23   Plaintiffs assert claims for (1) conspiracy to fix prices in

                                  24   violation of Section 1 of the Sherman Act, 15 U.S.C. § 1; (2)

                                  25   group boycott or refusal to deal in violation of Section 1 of the

                                  26   Sherman Act; and (3) unjust enrichment.       Plaintiffs assert these

                                  27   claims on their own behalf and on behalf of the following

                                  28   proposed class and sub-classes.
                                                                           5
                                        Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 6 of 26




                                   1         The “Declaratory and Injunctive Relief Class” is comprised

                                   2   of:

                                   3              All current and former student-athletes who
                                                  compete on, or competed on, an NCAA Division
                                   4              I athletic team at any time between four (4)
                                                  years prior to the filing of this Complaint
                                   5              and the date of judgment in this matter.
                                   6
                                       House Compl. ¶ 22 n.16; Oliver Compl. ¶ 22 n.16.        Plaintiffs
                                   7
                                       request an injunction permanently restraining Defendants from
                                   8
                                       enforcing their alleged agreements to restrict the amount of NIL
                                   9
                                       compensation that members of this proposed class can receive.
                                  10
                                       Id.
                                  11
                                             The “Social Media Damages Sub-Class” is comprised of:
                                  12
Northern District of California
 United States District Court




                                                  All current and former student-athletes who
                                  13              compete on, or competed on, an NCAA Division
                                                  I athletic team at a college or university
                                  14              that is a member of one of the Power Five
                                                  Conferences, at any time between four (4)
                                  15              years prior to filing of this Complaint and
                                                  the date of judgment in this matter.
                                  16
                                       House Compl. ¶ 23 n.17; Oliver Compl. ¶ 23 n.17.        On behalf of
                                  17
                                       this sub-class, Plaintiffs seek the social media earnings that
                                  18
                                       members of this sub-class would have received absent Defendants’
                                  19
                                       unlawful conduct.   Id.
                                  20
                                             The “Group Licensing Damages Sub-Class” is comprised of:
                                  21
                                                  All current and former student-athletes who
                                  22              compete on, or competed on, an NCAA Division
                                                  I men’s or women’s basketball team or an FBS
                                  23              football team, at a college or university
                                                  that is a member of one the Power Five
                                  24              Conferences, at any time between four (4)
                                                  years prior to the filing of this Complaint
                                  25              and the date of judgment in this matter.
                                  26
                                       House Compl. ¶ 23 n.18; Oliver Compl. ¶ 23 n.18.        On behalf of
                                  27
                                       this sub-class, Plaintiffs seek the share of game telecast group
                                  28
                                                                           6
                                         Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 7 of 26




                                   1   licensing revenue that members of this sub-class would have

                                   2   received absent Defendants’ unlawful conduct.         Id.

                                   3   II.   LEGAL STANDARD

                                   4         A complaint must contain a “short and plain statement of the

                                   5   claim showing that the pleader is entitled to relief.”             Fed. R.

                                   6   Civ. P. 8(a).    The plaintiff must proffer “enough facts to state

                                   7   a claim to relief that is plausible on its face.”           Ashcroft v.

                                   8   Iqbal, 556 U.S. 662, 697 (2009) (quoting Bell Atl. Corp. v.

                                   9   Twombly, 550 U.S. 544, 570 (2007)).       On a motion under Rule

                                  10   12(b)(6) for failure to state a claim, dismissal is appropriate

                                  11   only when the complaint does not give the defendant fair notice

                                  12   of a legally cognizable claim and the grounds on which it rests.
Northern District of California
 United States District Court




                                  13   Twombly, 550 U.S. at 555.      A claim is facially plausible “when

                                  14   the plaintiff pleads factual content that allows the court to

                                  15   draw the reasonable inference that the defendant is liable for

                                  16   the misconduct alleged.”      Iqbal, 556 U.S. at 678.

                                  17         In considering whether the complaint is sufficient to state

                                  18   a claim, the court will take all material allegations as true and

                                  19   construe them in the light most favorable to the plaintiff.

                                  20   Metzler Inv. GMBH v. Corinthian Colleges, Inc., 540 F.3d 1049,

                                  21   1061 (9th Cir. 2008).     The court’s review is limited to the face

                                  22   of the complaint, materials incorporated into the complaint by

                                  23   reference, and facts of which the court may take judicial notice.

                                  24   Id. at 1061.    However, the court need not accept legal

                                  25   conclusions, including threadbare “recitals of the elements of a

                                  26   cause of action, supported by mere conclusory statements.”

                                  27   Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

                                  28
                                                                            7
                                         Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 8 of 26




                                   1   III.   DISCUSSION

                                   2          Defendants argue that the complaints in House and Oliver are

                                   3   subject to dismissal with prejudice because (1) the complaints

                                   4   are barred under the doctrine of stare decisis in light of

                                   5   O’Bannon v. Nat’l Collegiate Athletic Ass’n, 802 F.3d 1049 (9th

                                   6   Cir. 2015) (O’Bannon II) and In re Nat’l Collegiate Athletic

                                   7   Ass’n Grant-in-Aid Cap Antitrust Litig., 958 F.3d 1239 (9th Cir.

                                   8   2020), aff’d sub nom. Nat’l Collegiate Athletic Ass’n v. Alston,

                                   9   No. 20-512, __ S. Ct.__, 2021 WL 2519036 (U.S. June 21, 2021)

                                  10   (Alston II); (2) the claims of the “Group-Licensing Damages Sub-

                                  11   Class” fail as a matter of law because the members of that sub-

                                  12   class have no publicity rights in game broadcasts, and even if
Northern District of California
 United States District Court




                                  13   they did, Plaintiffs have not alleged injury to competition in

                                  14   the “Group Licensing Market” that was adjudicated in O’Bannon;

                                  15   and (3) the claims of named plaintiff Tymir Oliver fail as a

                                  16   matter of law because he lacks standing to seek injunctive relief

                                  17   as a former student-athlete, and because he released his damages

                                  18   claims in the Alston settlement.

                                  19          The Court addresses each of these arguments in turn.

                                  20          A.   Stare Decisis

                                  21          “Stare decisis binds ‘today’s Court’ to ‘yesterday’s

                                  22   decisions.’”    Alston II, 958 F.3d at 1253 (citation omitted).

                                  23   “‘Insofar as there may be factual differences between the current

                                  24   case’ and the prior case, courts ‘must determine whether those

                                  25   differences are material to the application of the rule or allow

                                  26   the precedent to be distinguished on a principled basis.’”         Id.

                                  27   (citation omitted).

                                  28
                                                                            8
                                        Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 9 of 26




                                   1         “Antitrust decisions are particularly fact-bound.           The

                                   2   Supreme Court has long emphasized that the Rule of Reason

                                   3   ‘contemplate[s]’ ‘case-by-case adjudication.’”        Id. (quoting

                                   4   Leegin Creative Leather Prods., Inc. v. PSKS, Inc., 551 U.S. 877,

                                   5   899 (2007)).   “Continuing contracts in restraint of trade” are

                                   6   “typically subject to continuing reexamination,” and “even a

                                   7   judicial holding that a particular agreement is lawful does not

                                   8   immunize it from later suit or preclude its reexamination as

                                   9   circumstances change.”    Phillip Areeda & Herbert Hovenkamp,

                                  10   Antitrust Law: An Analysis of Antitrust Principles and Their

                                  11   Application, ¶ 1205c3 (4th ed. 2018).

                                  12         Defendants argue that stare decisis compels the dismissal of
Northern District of California
 United States District Court




                                  13   House and Oliver because the Ninth Circuit “validated” in both

                                  14   O’Bannon II and Alston II the NCAA rules limiting student-athlete

                                  15   compensation that Plaintiffs now challenge in House and Oliver.

                                  16   Defendants contend that the claims asserted in House and Oliver

                                  17   are identical to the ones litigated in O’Bannon II, and that the

                                  18   claims in House and Oliver were also encompassed by the Alston

                                  19   litigation because the plaintiffs in Alston challenged the NCAA’s

                                  20   entire compensation framework.      See Mot. at 3-4.

                                  21         As an initial matter, the Court is not persuaded by

                                  22   Defendants’ contention that the present actions are subject to

                                  23   dismissal on the ground that the Ninth Circuit validated certain

                                  24   NCAA rules limiting NIL compensation in O’Bannon II and Alston

                                  25   II.   The Ninth Circuit made clear in both O’Bannon II and Alston

                                  26   II that any holdings in those cases with respect to whether

                                  27   certain NCAA limits on student-athlete compensation could be

                                  28   enjoined as anticompetitive were based on, and limited to, the
                                                                           9
                                        Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 10 of 26




                                   1   record presented in those cases.         See. e.g., Alston II, 958 F.3d

                                   2   at 1264 (“[T]his analysis reflects the judgment that limits on

                                   3   cash compensation unrelated to education do not, on this record,

                                   4   constitute anticompetitive conduct and, thus, may not be

                                   5   enjoined.”) (emphasis added).      The Ninth Circuit thus left open

                                   6   the possibility for reaching a different conclusion in future

                                   7   litigation to the extent that the parties present a different

                                   8   record.   Indeed, the court of appeals recognized in both O’Bannon

                                   9   II and Alston II that, because the analysis demanded by the Rule

                                  10   of Reason requires the evaluation of “dynamic market conditions

                                  11   and consumer preferences” and is “inherently fact-dependent,”

                                  12   “courts must continue to subject NCAA rules, including those
Northern District of California
 United States District Court




                                  13   governing compensation, to antitrust scrutiny.”         Id. at 1254

                                  14   (citing O’Bannon II, 802 F.3d at 1064 (“The amateurism rules’

                                  15   validity must be proved, not presumed.”)).

                                  16        Here, Plaintiffs’ allegations, which the Court must construe

                                  17   in their favor at this juncture, raise the reasonable inference

                                  18   that material differences exist between Oliver and House, on the

                                  19   one hand, and O’Bannon and Alston, on the other hand, that

                                  20   distinguish the former from the latter on a principled basis.

                                  21        First, some of the rules that Plaintiffs challenge in House

                                  22   and Oliver were not challenged in O’Bannon or Alston.          These

                                  23   rules include those prohibiting student-athletes from endorsing

                                  24   any commercial product or service while they are in school,

                                  25   regardless of whether they receive any compensation for doing so

                                  26   (Division I Bylaw 12.5.2.1); and prohibiting student-athletes

                                  27   from using their NIL to promote their own business ventures or

                                  28   self-employment (Division I Bylaw 12.4.4).
                                                                           10
                                        Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 11 of 26




                                   1        Second, the claims in House and Oliver are predicated on a

                                   2   different legal theory than the claims in O’Bannon II and Alston

                                   3   II and will therefore involve different facts.         Defendants

                                   4   justified the challenged rules in O’Bannon and Alston on the

                                   5   basis that the rules were necessary to preserve consumer demand

                                   6   for college sports as a distinct product and were thus

                                   7   procompetitive.    In O’Bannon and Alston, the Ninth Circuit

                                   8   credited this argument and the evidence that Defendants submitted

                                   9   in support of it and affirmed this Court’s holding that the

                                  10   challenged rules could not be invalidated despite their

                                  11   anticompetitive effects because of their role in preserving

                                  12   consumer demand for college sports as a distinct product.
Northern District of California
 United States District Court




                                  13   O’Bannon II, 802 F.3d at 1058-59, 1072-74; Alston II, 958 F.3d at

                                  14   1257-60.   By contrast, in House and Oliver, Plaintiffs allege

                                  15   that this procompetitive justification cannot save the rules

                                  16   challenged here from being invalidated because any procompetitive

                                  17   effect that the rules may have on consumer demand for college

                                  18   sports falls outside of the relevant market and any such effect

                                  19   is, therefore, irrelevant to the Rule of Reason analysis.

                                  20        This legal theory is based on Judge Milan Smith’s

                                  21   concurrence in Alston II.     There, Judge Smith stated that the

                                  22   scope of the inquiry at step two of the Rule of Reason analysis

                                  23   ought to exclude the consideration of any procompetitive effects

                                  24   in collateral markets in the absence of evidence that such an

                                  25   effect has a corollary impact in the relevant market.          Alston II,

                                  26   958 F.3d at 1271.    Judge Smith explained that, because consumer

                                  27   demand for college sports is collateral to the market for

                                  28   student-athletes’ labor, the Ninth Circuit had erred in O’Bannon
                                                                           11
                                        Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 12 of 26




                                   1   II and Alston II in crediting at step two any procompetitive

                                   2   effect of the challenged rules in those cases on the preservation

                                   3   of demand for college sports without requiring the NCAA to show

                                   4   that this effect had a corollary impact on the market for

                                   5   student-athletes’ labor:

                                   6              At Step Two, the court did not limit its
                                                  consideration to the procompetitive effects
                                   7              of the compensation limits in the market for
                                                  Student-Athletes’ athletic services.
                                   8              Rather, it found that certain of the
                                                  compensation limits are procompetitive
                                   9              because they drive consumer demand for
                                                  college sports by distinguishing collegiate
                                  10              from professional athletics. Id. at 1083.
                                                  In other words, the court found that
                                  11              limiting Student-Athletes’ pay in the market
                                                  for their services was justified because
                                  12              that restraint drove demand for the distinct
Northern District of California
 United States District Court




                                                  product of college sports in the consumer
                                  13              market for sports entertainment. The court
                                                  did not require that the NCAA prove that
                                  14              this impact on consumer demand had a
                                                  corollary procompetitive impact on the
                                  15              market for Student-Athletes’ services, that
                                                  it “increase[d] output” or “‘widen[ed]’ the
                                  16              choices ‘available to athletes.’” O’Bannon
                                                  II, 802 F.3d at 1072 (quoting Board of
                                  17              Regents, 468 U.S. at 102). The court did
                                                  not require that the NCAA prove its
                                  18              compensation rules, within the defined
                                                  market, “increase competition in the
                                  19              economic sense of encouraging others to
                                                  enter the market to offer the product at
                                  20              lower cost.” Smith, 593 F.2d at 1186. It
                                                  was enough for the NCAA to meet its Step Two
                                  21              burden that it could show (however feebly) a
                                                  procompetitive effect in a collateral
                                  22              market. . . . Under the Rule of Reason
                                                  analysis we affirm today, so long as the
                                  23              NCAA cites consumer demand for college
                                                  sports, we allow it to artificially suppress
                                  24              competition for collegiate athletes’
                                                  services by limiting their compensation.
                                  25              Instead of requiring the NCAA to explain how
                                                  those limits promote schools’ competition
                                  26              for athletes, we leave Student-Athletes with
                                                  little recourse under the antitrust laws.
                                  27              Student-Athletes are thus denied the freedom
                                                  to compete and, in turn, “of compensation
                                  28              they would receive in the absence of the
                                                                           12
                                           Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 13 of 26



                                                     restraints.” Id. at 1068. Our Rule of
                                   1                 Reason framework has shifted toward this
                                                     cross-market analysis without direct
                                   2                 consideration or a robust
                                                     justification. . . . Lacking a robust
                                   3                 justification, I fear that our cross-market
                                                     Rule of Reason analysis frustrates the very
                                   4                 purpose of the antitrust laws, in this case
                                                     to the great detriment of Student-Athletes.
                                   5                 I hope our court will reconsider this issue
                                                     in a case that squarely raises it.
                                   6

                                   7   Id.

                                   8           In their motion, Defendants do not discuss the fact that

                                   9   Plaintiffs’ claims in House and Oliver are predicated on a legal

                                  10   theory addressed in Judge Smith’s concurrence in Alston II.           This

                                  11   legal theory would require Defendants to proffer facts that they

                                  12   did not have to proffer in O’Bannon and Alston, namely facts
Northern District of California
 United States District Court




                                  13   showing that any procompetitive effect of the challenged rules on

                                  14   consumer demand for college sports as a distinct product has a

                                  15   procompetitive impact on the relevant market alleged in House and

                                  16   Oliver, which is the market for student-athletes’ labor and the

                                  17   right to use their NIL.

                                  18           Third, Plaintiffs allege new factual matter that post-dates

                                  19   O’Bannon II and Alston II.        This new factual matter raises the

                                  20   inference that, to the extent that the preservation of consumer

                                  21   demand for college sports as a distinct product is deemed to be a

                                  22   procompetitive effect within the relevant market, the challenged

                                  23   rules are not necessary to achieve that effect.            Specifically,

                                  24   Plaintiffs allege that, since O’Bannon II and Alston II,

                                  25   Defendants have admitted that restrictions on student-athlete

                                  26   compensation should be loosened or eradicated4, thereby

                                  27
                                       4   Defendants argue that some of these statements were made in the
                                  28
                                                                              13
                                        Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 14 of 26




                                   1   contradicting their prior representations in both O’Bannon and

                                   2   Alston that such restrictions were absolutely necessary to

                                   3   preserve consumer demand for college sports.        See, e.g., House

                                   4   Compl. ¶¶ 14, 208.    Plaintiffs also allege that surveys conducted

                                   5   since O’Bannon II and Alston II show that consumers of college

                                   6   sports support eliminating the limitations on student-athletes’

                                   7   ability to capitalize on their own NIL or would not stop

                                   8   consuming college sports if student-athletes were allowed to

                                   9   receive compensation for the use of their NIL.         Id. ¶¶ 163-65.

                                  10   Plaintiffs further aver that, since O’Bannon II and Alston II,

                                  11   Defendants have granted hundreds of waivers to student-athletes

                                  12   to profit from or use their NIL in contravention of the rules
Northern District of California
 United States District Court




                                  13   challenged here, and consumer demand for college sports has not

                                  14   decreased.   See id. ¶¶ 224-27 (alleging that student-athlete was

                                  15   granted a waiver to participate in television show Dancing with

                                  16

                                  17   context of their “lobbying efforts regarding potential
                                       legislative action,” and for that reason, Plaintiffs cannot
                                  18   “impose antitrust liability on the NCAA” based on these
                                       statements in light of the Noerr-Pennington doctrine, see Mot. at
                                  19   6; see also Eastern Railroad Presidents Conference v. Noerr Motor
                                       Freight, Inc., 365 U.S. 127 (1961); United Mine Workers v.
                                  20   Pennington, 381 U.S. 657 (1965). Pursuant to the Noerr-
                                       Pennington doctrine, “private actors are immune from antitrust
                                  21   liability for petitioning the government, even when the private
                                       actors’ motives are anticompetitive.” Sanders v. Brown, 504 F.3d
                                  22   903, 912 (9th Cir. 2007) (citations omitted). Plaintiffs argue
                                       that the Noerr-Pennington doctrine does not preclude them from
                                  23   seeking to use the statements as party admissions to show that
                                       Defendants agree that the amateur nature of college sports would
                                  24   not be altered if certain NIL rights are granted to student-
                                       athletes. The Court finds that Defendants have not shown that
                                  25   the Noerr-Pennington doctrine precludes Plaintiffs from using the
                                       statements in question as party admissions to support their
                                  26   claims in this action, which arise from Defendants’ alleged
                                       price-fixing by way of certain NCAA rules and not from
                                  27   Defendants’ petitioning activities. Accordingly, the Noerr-
                                       Pennington doctrine does not preclude the Court from considering
                                  28   the statements in question as allegations of party admissions in
                                       the context of resolving the present motion to dismiss.
                                                                       14
                                        Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 15 of 26




                                   1   the Stars and to accept as much as $325,000 if she won).

                                   2   Additionally, Plaintiffs allege that new and potentially highly

                                   3   lucrative opportunities for capitalizing on student-athletes’ NIL

                                   4   have emerged since O’Bannon II and Alston II, with social media

                                   5   being one of them.    Id. ¶¶ 134-36, 229.

                                   6        Fourth, because of the distinct factual and legal

                                   7   differences that exist between House and Oliver and O’Bannon and

                                   8   Alston, Plaintiffs here have proposed less restrictive

                                   9   alternatives that were not considered in the prior cases.          One

                                  10   proposed less restrictive alternative here is to require the NCAA

                                  11   to permit its members to allow student-athletes to receive

                                  12   compensation from third parties for the use of their NIL.          See
Northern District of California
 United States District Court




                                  13   House Compl. ¶¶ 21, 91, 175, 275.

                                  14        In light of the foregoing, the Court concludes that material

                                  15   differences distinguish House and Oliver from O’Bannon II and

                                  16   Alston II on a principled basis.         Accordingly, House and Oliver

                                  17   are not subject to dismissal on the basis of stare decisis.

                                  18        B.    Group-Licensing Damages Sub-Class

                                  19        Defendants argue that the claims of the “Group Licensing

                                  20   Damages Sub-Class” are subject to dismissal for two reasons.

                                  21   First, Defendants argue that the proposed members of the sub-

                                  22   class have no publicity rights in broadcasts of football or

                                  23   basketball games, which precludes them from alleging the

                                  24   requisite injury to their “business or property” under the

                                  25   Clayton Act, 15 U.S.C. § 15(a).      Second, Defendants contend that,

                                  26   even if the sub-class members had such rights, Plaintiffs cannot

                                  27   establish injury to competition because they have not alleged the

                                  28   same “Group Licensing Market” that was adjudicated in O’Bannon.
                                                                           15
                                        Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 16 of 26




                                   1   Defendants argue that, because Plaintiffs’ request for a share of

                                   2   broadcasting revenue here is “in all material respects identical”

                                   3   to the request for a share of broadcasting revenue in O’Bannon,

                                   4   Plaintiffs must allege injury to competition “in the relevant

                                   5   market for that claim,” which Defendants contend is, and can only

                                   6   be, the “Group Licensing Market” defined and adjudicated in

                                   7   O’Bannon.   See Reply at 4-5.

                                   8        Section 4 of the Clayton Act provides:

                                   9               Any person who shall be injured in his
                                                   business or property by reason of anything
                                  10               forbidden in the antitrust laws may sue
                                                   therefor in any district court of the United
                                  11               States in the district in which the
                                                   defendant resides or is found or has an
                                  12               agent, without respect to the amount in
Northern District of California
 United States District Court




                                                   controversy, and shall recover threefold the
                                  13               damages by him sustained, and the cost of
                                                   suit, including a reasonable attorney’s fee.
                                  14

                                  15   15 U.S.C. § 15(a).

                                  16        A plaintiff suing for violations of federal antitrust law

                                  17   may recover damages if it can show: (1) actual injury caused by

                                  18   the antitrust violation; (2) the directness or indirectness of

                                  19   the injury, taking into account possible duplicative recoveries,

                                  20   complex apportionment, and alternative or superior plaintiffs;

                                  21   and (3) injury of the kind that the antitrust laws were intended

                                  22   to prevent.   See Associated Gen. Contractors v. Cal. State

                                  23   Council of Carpenters, 459 U.S. 519, 534 (1983).         “Antitrust

                                  24   injury does not arise for purposes of § 4 of the Clayton Act

                                  25   . . . until a private party is adversely affected by an

                                  26   anticompetitive aspect of the defendant’s conduct[.]”          Atl.

                                  27   Richfield Co. v. USA Petroleum Co., 495 U.S. 328, 339 (1990)

                                  28   (citation omitted).
                                                                           16
                                        Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 17 of 26




                                   1        Defendants argue that, as a matter of law, Plaintiffs cannot

                                   2   establish that the members of the proposed “Group Licensing

                                   3   Damages Sub-Class” suffered antitrust injury because Plaintiffs

                                   4   must, but cannot, show that the members of the sub-class have

                                   5   rights of publicity in the use of their NIL “in live game

                                   6   broadcasts and archival game footage.”       Mot. at 7.

                                   7        To establish that Plaintiffs have not alleged “antitrust

                                   8   injury,” Defendants must show that Plaintiffs’ injuries are not

                                   9   of the type that the antitrust laws were intended to prevent.

                                  10   See Associated Gen. Contractors, 459 U.S. at 534; see also

                                  11   O’Bannon II, 802 F.3d at 1067 (“Although the NCAA purports to be

                                  12   making an antitrust-injury argument, it is mistaken.          The NCAA
Northern District of California
 United States District Court




                                  13   has not contended that the plaintiffs’ injuries are not “of the

                                  14   type the antitrust laws were intended to prevent.”).          Defendants

                                  15   have made no such showing.

                                  16        Defendants argue that, because the members of the sub-class

                                  17   purportedly have no legal entitlement to broadcasting revenue by

                                  18   way of publicity rights in broadcasts, the members of the sub-

                                  19   class have suffered no injury, as the challenged rules do not

                                  20   deprive them of compensation that they would otherwise receive.

                                  21   This argument is not one about antitrust injury, but rather one

                                  22   about injury in fact.     See O’Bannon II, 802 F.3d at 1067 (holding

                                  23   that “the NCAA has made a garden-variety standing argument” by

                                  24   contending that “the plaintiffs have not been injured in fact by

                                  25   the compensation rules because those rules do not deprive them of

                                  26   any NIL compensation they would otherwise receive”).

                                  27        A plaintiff can show that it was injured in fact by alleging

                                  28   that it was deprived of the opportunity to receive compensation
                                                                           17
                                        Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 18 of 26




                                   1   it otherwise would have received but for the challenged conduct.

                                   2   To make this showing, a plaintiff need not establish that it has

                                   3   a legal entitlement to the compensation in question.          See id. at

                                   4   1069 (“That the NCAA’s rules deny the plaintiffs all opportunity

                                   5   to receive this compensation is sufficient to endow them with

                                   6   standing to bring this lawsuit.”) (citing 13A Charles Alan Wright

                                   7   & Arthur R. Miller, Federal Practice and Procedure § 3531.4 (3d

                                   8   ed. 1998) (“[L]oss of an opportunity may constitute injury, even

                                   9   though it is not certain that any benefit would have been

                                  10   realized if the opportunity had been accorded.”) (collecting

                                  11   cases)).

                                  12        Here, Plaintiffs allege that, absent the challenged rules,
Northern District of California
 United States District Court




                                  13   “Division I conferences and schools would compete amongst each

                                  14   other by allowing their athletes to . . . share in the

                                  15   conferences’ and schools’ commercial benefits received from

                                  16   exploiting student-athletes names, images, and likenesses,” which

                                  17   include broadcasting revenue.      Oliver Compl. ¶¶ 63-70.         These

                                  18   allegations are sufficient to raise the reasonable inference that

                                  19   competition among schools and conferences would increase in the

                                  20   absence of the challenged rules, and that this increased

                                  21   competition would incentivize schools and conferences to share

                                  22   their broadcasting and other commercial revenue with student-

                                  23   athletes even if the student-athletes lacked publicity rights in

                                  24   broadcasts.   These allegations are sufficient to claim injury in

                                  25   fact at this juncture.

                                  26        Defendants have not shown that a different conclusion is

                                  27   warranted.    Defendants’ reliance on non-binding authorities that

                                  28   suggest that student-athletes may not have a legal entitlement to
                                                                           18
                                        Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 19 of 26




                                   1   broadcasts under the laws of some states is misplaced.             See,

                                   2   e.g., Marshall v. ESPN Inc., 111 F. Supp. 3d 815, 826–27 (M.D.

                                   3   Tenn. 2015), aff’d sub nom. Marshall v. ESPN, 668 F. App’x 155

                                   4   (6th Cir. 2016) (dismissing student-athletes’ claims predicated

                                   5   on violations of their right of publicity under Tennessee law on

                                   6   the ground that “Tennessee recognizes no right of publicity in

                                   7   sports broadcasts”).    Defendants cite these non-binding

                                   8   authorities to support the proposition that student-athletes

                                   9   cannot establish injury in fact because they do not have

                                  10   publicity rights in broadcasts.          But, as discussed above, a

                                  11   plaintiff is not required to establish that it has a legal

                                  12   entitlement to the compensation in question to show that it was
Northern District of California
 United States District Court




                                  13   injured in fact by a restraint that prevented it from receiving

                                  14   the compensation.    A plaintiff can establish injury in fact in

                                  15   this context merely by showing that the restraint deprived it of

                                  16   the opportunity to receive the compensation.        Plaintiffs here

                                  17   have satisfied this standard; they have alleged facts from which

                                  18   the fact-finder could infer that, but for the challenged rules,

                                  19   schools and conferences would be willing to share their

                                  20   broadcasting revenue with the members of the sub-class even if

                                  21   they had no publicity rights in broadcasts, to the extent that

                                  22   doing so would help the schools and conferences compete with

                                  23   other schools and conferences for recruits.        Accordingly, the

                                  24   claims of the sub-class are not subject to dismissal on the

                                  25   ground that Plaintiffs failed to plead injury in fact.

                                  26        Defendants also argue that the claims of the sub-class at

                                  27   issue are subject to dismissal because Plaintiffs have not

                                  28   alleged facts showing that the challenged rules harm competition
                                                                           19
                                        Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 20 of 26




                                   1   in the “Group Licensing Market” that was adjudicated in O’Bannon.

                                   2   Mot. at 11-12.   This argument is premised on the theory that,

                                   3   because Plaintiffs here seek a share of broadcasting revenue just

                                   4   like the plaintiffs in O’Bannon sought a share of broadcasting

                                   5   revenue, then Plaintiffs are required to allege and rely on the

                                   6   same relevant market for group licenses adjudicated in O’Bannon,

                                   7   as the request for a share of broadcasting revenue in both

                                   8   actions is essentially “identical.”       See Reply at 4-5.

                                   9        “To establish a section 1 violation under the Sherman Act, a

                                  10   plaintiff must demonstrate three elements: (1) an agreement,

                                  11   conspiracy, or combination among two or more persons or distinct

                                  12   business entities; (2) which is intended to harm or unreasonably
Northern District of California
 United States District Court




                                  13   restrain competition; and (3) which actually causes injury to

                                  14   competition, beyond the impact on the claimant, within a field of

                                  15   commerce in which the claimant is engaged[.]”        McGlinchy v. Shell

                                  16   Chem. Co., 845 F.2d 802, 811 (9th Cir. 1988) (citations omitted).

                                  17   “An essential element of a Section 1 violation under the rule of

                                  18   reason is injury to competition in the relevant market.”           All.

                                  19   Shippers, Inc. v. S. Pac. Transp. Co., 858 F.2d 567, 570 (9th

                                  20   Cir. 1988) (citation omitted).      A “relevant market”

                                  21              encompasses notions of geography as well as
                                                  product use, quality, and description. The
                                  22              geographic market extends to the “‘area of
                                                  effective competition’ . . . where buyers
                                  23              can turn for alternative sources of supply.”
                                                  The product market includes the pool of
                                  24              goods or services that enjoy reasonable
                                                  interchangeability of use and cross-
                                  25              elasticity of demand.
                                  26   Tanaka v. Univ. of S. California, 252 F.3d 1059, 1063 (9th Cir.

                                  27   2001) (citations and internal quotation marks omitted).            “Failure

                                  28
                                                                           20
                                        Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 21 of 26




                                   1   to identify a relevant market is a proper ground for dismissing a

                                   2   Sherman Act claim.”    Id. (citation omitted).

                                   3        Here, Plaintiffs have adequately pleaded a relevant market,

                                   4   as well as injury to competition in that market.         Plaintiffs

                                   5   allege that the relevant market is the nationwide market for the

                                   6   labor of Division I college athletes, wherein Division I members

                                   7   compete with each other to purchase through bundles of goods and

                                   8   services student-athletes’ labor and the right to use their NIL.

                                   9   Plaintiffs further allege that, because Division I members have

                                  10   overwhelming market power as a result of the absence of

                                  11   reasonable substitutes for the opportunities offered by Division

                                  12   I members, the challenged rules allow Division I members to
Northern District of California
 United States District Court




                                  13   suppress competition that would otherwise exist among them by

                                  14   artificially fixing the price of the bundle of goods and services

                                  15   offered to student-athletes.      In the absence of the challenged

                                  16   rules, Plaintiffs allege, competition among Division I members

                                  17   would increase, resulting in an increase in the price of the

                                  18   bundle of goods and services that Division I members would offer

                                  19   to student-athletes.    Plaintiffs allege that one of the ways in

                                  20   which Division I members could increase the price of the bundle

                                  21   of goods and services in the absence of the challenged rules

                                  22   would be to offer student-athletes a share of the revenue that

                                  23   Division I members derive from the licensing or commercializing

                                  24   of student-athletes’ NIL.     See House Compl. ¶¶ 81-87; Oliver

                                  25   Compl. ¶¶ 63-70.

                                  26        The injury to competition that Plaintiffs allege here is the

                                  27   artificial suppression of the price of the bundle of goods and

                                  28   services that student-athletes can receive in exchange for their
                                                                           21
                                        Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 22 of 26




                                   1   labor and the right to use their NIL within the nationwide labor

                                   2   market just described.     This alleged injury is cognizable and

                                   3   sufficient to survive the present motion to dismiss.          See Atl.

                                   4   Richfield, 495 U.S. at 341 (noting that “price competition” in

                                   5   the relevant market is “in the interest of competition”); United

                                   6   States v. eBay, Inc., 968 F. Supp. 2d 1030, 1039 (N.D. Cal. 2013)

                                   7   (“Antitrust law addresses employer conspiracies controlling

                                   8   employment terms precisely because they tamper with the

                                   9   employment market and thereby impair the opportunities of those

                                  10   who sell their services there.”) (citation and internal quotation

                                  11   marks omitted).

                                  12        Defendants contend that Plaintiffs are required to plead the
Northern District of California
 United States District Court




                                  13   same relevant market that formed the basis of some of the

                                  14   plaintiffs’ claims in O’Bannon, and that their failure to do so

                                  15   means that Plaintiffs have not alleged injury to competition in a

                                  16   relevant market.    Defendants, however, have cited no authority to

                                  17   support the proposition that Plaintiffs in House and Oliver are

                                  18   required to adopt the same market definition that another set of

                                  19   plaintiffs relied upon in a different case.        To avoid dismissal

                                  20   at the pleading stage, Plaintiffs are required to “identify a

                                  21   relevant market” and plead injury to competition within that

                                  22   market.   Tanaka, 252 F.3d at 1063 (emphasis added).        For the

                                  23   reasons discussed above, they have done so here.         Plaintiffs are

                                  24   not required to do more.

                                  25        This conclusion is not altered by the fact that the Court

                                  26   ruled after a bench trial in O’Bannon that the plaintiffs in that

                                  27   case had failed to show that the rules challenged there had

                                  28   harmed competition in a sub-market for group licenses.             See
                                                                           22
                                        Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 23 of 26




                                   1   O'Bannon v. Nat’l Collegiate Athletic Ass’n, 7 F. Supp. 3d 955,

                                   2   996-97 (N.D. Cal. 2014), aff'd in part, vacated in part, 802 F.3d

                                   3   1049 (9th Cir. 2015) (holding that the plaintiffs “failed to show

                                   4   that the challenged NCAA rules harm competition” in the sub-

                                   5   market for group licenses in which “television networks compete

                                   6   for the rights to telecast live FBS football and Division I

                                   7   basketball games” and could purchase the rights from Division I

                                   8   members or from student-athletes in the absence of the challenged

                                   9   rules).   Defendants have not shown that the Court’s post-trial

                                  10   analysis of the evidence presented in another case with respect

                                  11   to a market different from the one that Plaintiffs allege here is

                                  12   relevant to its determination of the present motions.
Northern District of California
 United States District Court




                                  13        Accordingly, the Court denies Defendants’ motion to dismiss

                                  14   the claims of the “Group Licensing Damages Sub-Class.”

                                  15        C.    Tymir Oliver’s Claims

                                  16        Defendants argue that the claims of named plaintiff Tymir

                                  17   Oliver must be dismissed because (1) he lacks standing to seek

                                  18   injunctive relief, as he is a former student-athlete; and (2) he

                                  19   lacks standing to seek damages because he was a member of the

                                  20   Division I FBS Football Settlement Class in Alston and released

                                  21   his claims for damages as part of that settlement.

                                  22        Plaintiffs concede that Tymir Oliver lacks standing to seek

                                  23   injunctive relief.    See Opp’n at 2 (“Defendants are right that as

                                  24   a former student-athlete he cannot seek injunctive relief”).       In

                                  25   light of this concession, the Court grants Defendants’ motion to

                                  26   dismiss Tymir Oliver’s claims for injunctive relief, without

                                  27   leave to amend.

                                  28
                                                                           23
                                        Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 24 of 26




                                   1        The Court now turns to the question of whether Tymir

                                   2   Oliver’s claims for damages were released in the Alston

                                   3   settlement.   The Court granted final approval to the settlement

                                   4   of the damages claims in Alston on December 6, 2017.          Order and

                                   5   Final Judgment, Docket No. 746 at 2, Case No. 14-md-02541.         It is

                                   6   undisputed that Tymir Oliver was a member of the Division I FBS

                                   7   Football Class as defined in the Alston settlement agreement,

                                   8   which included:

                                   9              All current and former NCAA Division I
                                                  Football Bowl Subdivision (“FBS”) football
                                  10              student-athletes who, at any time from March
                                                  5, 2010 through the date of Preliminary
                                  11              Approval of this Settlement [March 21,
                                                  2017], received from an NCAA member
                                  12              institution for at least one academic
Northern District of California
 United States District Court




                                                  term . . . a Full Athletics Grant-In-Aid.”
                                  13
                                       Id.; see also Oliver Compl. ¶¶ 27, 29 (alleging that Tymir Oliver
                                  14
                                       was a “Division I student-athlete who competed for the University
                                  15
                                       of Illinois men’s football team” beginning in 2016 and that he
                                  16
                                       received a full scholarship from the University of Illinois).
                                  17
                                            As part of the Alston settlement, the members of the
                                  18
                                       Division I FBS Football Class released the following claims:
                                  19
                                                  [A]ny and all past, present and future
                                  20              claims, demands, rights, actions, suits, or
                                                  causes of action, for monetary damages of
                                  21              any kind (including but not limited to
                                                  actual damages, statutory damages, and
                                  22              exemplary or punitive damages), whether
                                                  class, individual or otherwise in nature,
                                  23              known or unknown, foreseen or unforeseen,
                                                  suspected or unsuspected, asserted or
                                  24              unasserted, contingent or non-contingent,
                                                  under the laws of any jurisdiction, which
                                  25              Releasors or any of them, whether directly,
                                                  representatively, derivatively, or in any
                                  26              other capacity, ever had, now have or
                                                  hereafter can, shall or may have, arising
                                  27              out of or relating in any way to any of the
                                                  legal, factual, or other allegations made in
                                  28              Plaintiffs’ Actions, or any legal theories
                                                                           24
                                           Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 25 of 26



                                                     that could have been raised on the
                                   1                 allegations in Plaintiffs’ Actions. The
                                                     Released Claims do not include claims solely
                                   2                 for prospective injunctive relief and
                                                     certain other claims expressly excluded from
                                   3                 the release as set forth in the Settlement
                                                     Agreement.
                                   4
                                       Order and Final Judgment at 11–12 (footnote omitted).
                                   5
                                               “A settlement agreement may preclude a party from bringing a
                                   6
                                       related claim in the future ‘even though the claim was not
                                   7
                                       presented and might not have been presentable in the class
                                   8
                                       action,’ but only where the released claim is ‘based on the
                                   9
                                       identical factual predicate as that underlying the claims in the
                                  10
                                       settled class action.’”        See Hesse v. Sprint Corp., 598 F.3d 581,
                                  11
                                       590-91 (9th Cir. 2010) (emphasis added).
                                  12
Northern District of California




                                               Tymir Oliver’s damages claims here are not based on the
 United States District Court




                                  13
                                       identical factual predicate as the damages claims in Alston.          As
                                  14
                                       discussed above, his claims are materially distinguishable from
                                  15
                                       those in Alston because they are based on (1) challenges to some
                                  16
                                       rules that were not challenged in Alston; (2) a legal theory that
                                  17
                                       was not raised in Alston, which requires different facts from
                                  18
                                       those litigated in Alston; and (3) new facts that post-date
                                  19
                                       Alston.     Accordingly, the Court cannot conclude at this juncture
                                  20
                                       that Tymir Oliver’s claims for damages were released via the
                                  21
                                       Alston settlement.5       The Court, therefore, denies Defendants’
                                  22
                                       motion to dismiss Tymir Oliver’s claims for damages.
                                  23

                                  24   5 In a footnote, Defendants argue in passing that Tymir Oliver’s
                                       claims are barred by res judicata. Res judicata bars a
                                  25   subsequent claim when there is: (i) an identity of claims between
                                       the prior and subsequent actions; (ii) a final judgment on the
                                  26   merits; and (iii) identity or privity between the parties. Media
                                       Rights Techs., Inc. v. Microsoft Corp., 922 F.3d 1014, 1020-21
                                  27   (9th Cir. 2019) (internal citation omitted). In light of the
                                       distinct factual allegations and legal theories upon which Tymir
                                  28
                                                                              25
                                        Case 4:20-cv-03919-CW Document 152 Filed 06/24/21 Page 26 of 26




                                   1                                  CONCLUSION

                                   2        For the foregoing reasons, the Court GRANTS, without leave

                                   3   to amend, Defendants’ motion to dismiss Tymir Oliver’s claims for

                                   4   injunctive relief.    The Court otherwise DENIES Defendants’

                                   5   motions to dismiss.

                                   6        IT IS SO ORDERED.

                                   7   Dated:   June 24, 2021
                                                                           __________________________________
                                   8
                                                                           CLAUDIA WILKEN
                                   9                                       United States District Judge

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       Oliver’s claims are predicated, as discussed above, the Court
                                  27   cannot conclude at this juncture that there is an identity of
                                       claims between the claims he asserts here and those in Alston.
                                  28   Accordingly, the Court cannot conclude at this stage that Tymir
                                       Oliver’s claims are barred by res judicata.
                                                                       26
